ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


It is noted that claims 1-20 are considered eligible subject matter.  Even if the claims were interpreted as an abstract idea, the claims provide a practical application, i.e. tracking individual portions in images.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 17 and 19 recite the limitation "the individual" in lines 7-8, 9 and 6, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 17 and 19 recite the limitation "the apparent size in at least one of the images" in lines 10-11, 11-12 and 8-9, respectively.  There is insufficient antecedent basis for this limitation in the claim.  The applicant previously claims “an apparent size of an anatomical feature in the images”.  It is unclear if the applicant is referring to the same size or referring to a different size.
Claim 16 recites the limitation “the absolute motion” in line 1.  IT is unclear as to which absolute motion the applicant is referring to.
Claims 17 and 19 recite the limitation "the images" in lines 6 and 3, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 17 and 19 recite the limitation "the image sensors" in lines 6 and 3, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 17 and 19 recite the limitation "the positions" in lines 15-16 and 12-13, respectively.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 1, 17 and 20 contain allowable subject matter regarding determining the absolute motion along the claimed direction based on the claimed apparent size and the claimed predefined or predetermined size, estimating a distance along the direction 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        1/10/2022